Case: 3:21-cv-00132-MJN Doc #: 1 Filed: 05/03/21 Page: 1 of 4 PAGEID #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO |
WESTERN DIVISION AT DAYTON i
KEITH LEETH Case No.: 3:21-CV-132
1515 State Route 220
Piketon, Ohio 45661 Judge
Plaintiff,

VS.
SECRETARY OF VETERANS AFFAIRS COMPLAINT WITH
Denis McDonough JURY DEMAND

810 Vermont Avenue
Washington, D.C. 20420

Defendant.

 

Now comes Plaintiff Keith Leeth (“Leeth” or “Plaintiff”) by his counsel, and for his
Complaint against Defendant Secretary of Veterans Affairs hereinafter referred to as
“Defendant” states as follows:

L PARTIES, JURISDICTION & VENUE
1. This is an action for wrongful discharge predicated on sexual orientation
discrimination pursuant to Title VII of the Civil Rights Act of 1964, as amended.
2. Plaintiff is a resident of Pike County, Ohio and a former employee of the Department of
Veterans Affairs. Plaintiff is a member of the LGBTQ community as he is gay.
3. Defendant Department of the Veterans Affairs has various medical centers located in
Ohio and other states, including locations in this judicial district.
4. Jurisdiction in this Court is proper at least pursuant to 42 U.S.C. §2000 (e) of the Civil

Rights Act. Plaintiff was terminated based on his sexual orientation (gay).
Case: 3:21-cv-00132-MJN Doc #: 1 Filed: 05/03/21 Page: 2 of 4 PAGEID #: 2

5. Venue properly lies with the Southern District of Ohio because Defendant conduct
business with this district.
6. On or about January 29, 2021, the Office of Employment Discrimination Complaint
Adjudication, U.S. Department of Veterans Affairs issued a Final Agency Decision (“FAD”)
which, granted Plaintiff the right to bring this action in this Court no later than ninety days after
Plaintiff's receipt of the decision. Plaintiff has timely filed this Complaint.

Il. FACTUAL BACKGROUND
7. Plaintiff restates the previous allegations of paragraphs 1-6 herein.
8. Plaintiff began employment with Defendant on July 7, 2019. At all relevant and material
times hereto Plaintiff was employed as a Pharmacy Technician at Defendant’s Chillicothe VA
Medical Center.
9. March 22, 2020 was the effective date of Plaintiffs termination from the Chillicothe VA
Medical Center by Defendant for alleged “repeated unacceptable attendance issues.”
10. Plaintiff was terminated by his third level supervisor, Adam Jackson, Chief of Pharmacy.
This supervisor informed Plaintiff he was being terminated for failing to report for duty on his
scheduled work days on February 29, 2020 and March 1, 2020. However on these days Plaintiff
was on approved leave for both days, authorized by his first level supervisor Tracy Bower.
11. Both supervisors knew that Plaintiff was gay and married to a male. It was discussed on
several times, including his initial interview for the position.
12, When Plaintiff requested leave for the days at issue he specifically advised Defendant
that the reason for the leave was because his husband was being hospitalized.
13. Plaintiff's shift on the days of February 29, 2020 and March 1, 2020 were covered by a

co-worker.
Case: 3:21-cv-00132-MJN Doc #: 1 Filed: 05/03/21 Page: 3 of 4 PAGEID #: 3

14. _ Plaintiff returned to his regular scheduled shift on March 4, 2020 and continued to work
through March 14, 2020.
15. Plaintiff was then terminated because of his sexual orientation which was known by
Defendant’s supervisor who terminated Plaintiff.
16. The reasons alleged by Defendant for Plaintiff's termination are false.
il. CAUSES OF ACTION
17. Plaintiff restates the previous allegations of paragraphs 1-16 herein.
18. Plaintiff is a member of a class of individuals protected from sexual discrimination
(based on his sexual orientation) by the Civil Rights Act of 1964, as amended. Also see Bostock
y. Clayton County, Georgia, 590 U.S. (2020).
19. Plaintiff performed his job duties at the Chillicothe VA in an exceptional manner.
20. _~ Plaintiff was treated differently by Defendant in respect to the terms and conditions of his
employment then similarly situated employees who were not gay in respect to his termination.
Plaintiff was terminated due to his sexual orientation.
21. Asaresult of Defendant’s unlawful and discriminatory treatment of Plaintiff, Plaintiff
has been damaged in the form of loss pay and benefits and has been required to incur attorney
fees.
IV. PRAYER FOR RELIEF

WHEREFORE, Plaintiff Keith Leeth respectfully demands judgment against Defendant
Secretary of Veterans Affairs and prays for the following relief:

A. Reinstatement to his former position of Pharmacy Technician with an award

of back pay and all benefits due and owing and/or front pay plus benefits, if
reinstatement is not feasible;

B. The removal of all documents and records from his personnel file associated with
the 2020 termination;
Case: 3:21-cv-00132-MJN Doc #: 1 Filed: 05/03/21 Page: 4 of 4 PAGEID #: 4

C. An award of compensatory damages in the amount of $300,000;
D. An award of pre and post judgment interest;
E. An award of reasonable attorney fees and costs; and
F, Such other relief that this Court deems just and equitable.
Respectfully submitted,
DUWEL LAW
/s/ David M. Duwel
DAVID M. DUWEL (0029583)
130 West Second Street, Ste 2101
Dayton, Ohio 45402
PH: (937) 297-1154
FAX: (937) 297-1152
ATTORNEY FOR PLAINTIFF
CERTIFICATE OF SERVICE

I hereby certify that on this 28" day of April 2021, the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s CM/ECF and copies
will be mailed via U.S. Mail to those parties to whom electronic notice has not been sent. Parties
may access the filing through the Court’s e-filing system.

/s/ David M. Duwel
Attorney at Law

JURY DEMAND

Plaintiff demands a trial by jury as to all issues claimed and pleaded.

/s/ David M. Duwel
David M. Duwel
